IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1091
                              Filed August 21, 2019


IN THE INTEREST OF C.P.,
Minor Child,

P.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lynn Poschner, District

Associate Judge.



       A mother appeals the termination of her parental rights to a child.

AFFIRMED.



       Joseph P. Vogel of Vogel Law, PLLC, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Chuck Fuson of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                              2


VAITHESWARAN, Presiding Judge.

          A mother appeals the termination of her parental rights to a child, born in

2018. She contends the State failed to prove the grounds for termination cited by

the district court, termination is not in the child’s best interests, and the court should

have granted her six additional months to work toward reunification with the child. 1

We will address these arguments as one.

          The district court terminated the mother’s parental rights to the child

pursuant to two statutory provisions. We may affirm if we find clear and convincing

evidence to support either of the grounds. See In re A.B., 815 N.W.2d 764, 774

(Iowa 2012). We focus on Iowa Code section 232.116(1)(h) (2019), which requires

proof a child three years old or younger was adjudicated in need of assistance,

was removed from the physical custody of the parents for the previous six

consecutive months, and could not be returned to the parents’ custody.

          The child was removed from the mother’s custody shortly after birth based

on the mother’s positive test for methamphetamine and heroin two months before

the child’s birth as well as two positive tests for methamphetamine one month

before the child’s birth.       At the time of the removal hearing, the court also

considered       a   positive    umbilical   cord    test   result   for    amphetamines,

methamphetamine, and oxycodone.

          The child was adjudicated in need of assistance. He remained out of the

mother’s custody through the termination hearing six months later. At a hearing

on the State’s petition to terminate parental rights, the mother did not ask to have



1
    The father’s parental rights also were terminated. He did not appeal.
                                           3


the child immediately returned to her; she simply sought additional time to address

her addictions. She acknowledged her failure to participate in any substance-

abuse treatment during the pendency of the case and admitted the need to begin

an inpatient drug treatment program, but she only placed her name on the waiting

list eight days before the termination hearing. She did not know when a bed would

become available.2

       The mother also admitted to not visiting the child for four of the six months

preceding the termination hearing. Her failure to actively engage with the child

and her ongoing relationship with her drug-using boyfriend support the district

court’s finding that the child could not be returned to her custody. Although the

mother moved into her parents’ home one day before the termination hearing, she

essentially conceded her relocation alone would not allow her to gain immediate

custody of the child. When asked if her child should have to wait until she was

ready to move toward sobriety, she responded, “No, he shouldn’t have to wait.”

       On our de novo review, we conclude the State proved by clear and

convincing evidence that termination of the mother’s parental rights is warranted

under Iowa Code section 232.116(1)(h).

       Termination must also be in the child’s best interests. See Iowa Code

§ 232.116(2).    Eight days before the termination hearing, a service provider

determined the mother met the criteria for “severe opioid use disorder in early

remission” and “severe amphetamine-type substance use disorder.” She opined

the mother had advanced no further than “the preparation stage of change.” The


2
  Although the mother stated she was given a referral for another program a month before
the termination hearing, she testified she could not reach the identified contact person.
                                         4


mother admitted as much, asking only to be given “another chance.” In light of her

previous failed attempts at treatment and sobriety, we conclude termination is in

the child’s best interests. For the same reason, we agree with the district court’s

decision to not grant the mother six additional months to work toward reunification.

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.